38 A.3d 767 (2012)
CITY OF SCRANTON,
v.
E.B. JERMYN LODGE NO. 2 OF THE FRATERNAL ORDER OF POLICE, the Pennsylvania Department of Community and Economic Development and the Pennsylvania Economy League Central PA, LLC, as the Act 47 Coordinator for the City of Scranton.
Petition of E.B. Jermyn Lodge No. 2 of the Fraternal Order of Police.
City of Scranton, Respondent
v.
E.B. Jermyn Lodge No. 2 of the Fraternal Order of Police, Petitioner.
Nos. 881 MAL 2010, 882 MAL 2010
Supreme Court of Pennsylvania.
February 15, 2012.


*768 ORDER

PER CURIAM.
AND NOW, this 15th day of February, 2012, the Petitions for Allowance of Appeal are GRANTED. The orders of the Commonwealth Court are VACATED and this case is REMANDED pursuant to this Court's decision in City of Scranton v. Firefighters Local Union No. 60, ___ Pa. ___, 29 A.3d 773 (2011).